Exhibit 10.1

 

EMPLOYERS HOLDINGS, INC.

EQUITY AND INCENTIVE PLAN

STOCK OPTION AGREEMENT

[_______ _____] (the “Optionee”) is granted, effective as of the 8th day of
August, 2007 (the “Date of Grant”), options (the “Options”) to purchase shares
of common stock, par value $.01 (the “Stock”) of Employers Holdings, Inc. (the
“Option Shares”) pursuant to the Equity and Incentive Plan (the “Plan”) of
Employers Holdings, Inc. (the “Company”). The Options are subject to the terms
and conditions set forth below in this Stock Option Agreement (this "Agreement")
and in the Plan, which is a part of this Agreement. To the extent that there is
a conflict between the terms of the Plan and this Agreement, the terms of the
Plan shall govern. Any term not defined herein shall have the meaning assigned
to such term in the Plan.

1.

Exercise Price: $[__] per Option Share

2.

Number of Option Shares: [___]

3.

Type of Option: Nonqualified stock option

4.

Vesting: The Options granted hereunder will become vested in accordance with the
following schedule, provided that the Optionee has been continuously employed by
the Company through the relevant vesting dates and subject to accelerated
vesting as set forth in Section 7 of the Plan and as set forth below:

 

Date of Vesting

Option Shares Vested

 

 

 

 

February 8, 2008

1/4th of the Option Shares

 

February 8, 2009

1/4th of the Option Shares

 

February 8, 2010

1/4th of the Option Shares

 

February 8, 2011

1/4th of the Option Shares

 

5.

Exercise of Option:

 

(a)

The Option may be exercised with respect to vested Option Shares, from time to
time, in whole or in part (but with respect to whole shares only), by delivery
of a written notice (the “Exercise Notice”) from the Optionee to the Company,
which Exercise Notice shall:

 

(i)

state that the Optionee elects to exercise the Option;

 

(ii)

state the number of Option Shares with respect to which the Optionee is
exercising the Option;

 

(iii)

in the event that the Option shall be exercised by the representative of the
Optionee’s estate, include appropriate proof of the right of such person to
exercise the Option;

 

 

--------------------------------------------------------------------------------

 

 

(iv)

state the date upon which the Optionee desires to consummate the purchase of
such Option Shares (which date must be prior to the termination of the Option);
and

 

(v)

comply with such further provisions as the Company may reasonably require.

 

(b)

Payment of the Exercise Price for the Option Shares to be purchased on the
exercise of the Option shall be made, in full, by: (i) certified or bank
cashier’s check payable to the order of the Company, (ii) unless otherwise
determined by the Committee at the time of exercise, in the form of Shares
already owned by the Optionee that have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares as to which such
Option shall be exercised, (iii) unless otherwise determined by the Committee at
the time of exercise, authorization for the Company to withhold a number of
shares otherwise payable pursuant to the exercise of an Option having a Fair
Market Value less than or equal to the aggregate Exercise Price, (iv) any other
form of consideration approved by the Committee and permitted by applicable law
or (v) any combination of the foregoing.

 

(c)

As a condition of delivery of the Option Shares, the Company shall have the
right to require the Optionee to remit to the Company in cash an amount
sufficient to satisfy any federal, state and local withholding tax requirements
related thereto. The Optionee may satisfy the foregoing requirement by electing
to have the Company withhold from delivery Shares or by delivering already owned
unrestricted Shares, in each case, having a value equal to the minimum amount of
tax required to be withheld. Such shares shall be valued at their Fair Market
Value on the date as of which the amount of tax to be withheld is determined.

6.

Expiration Date:

 

(a)

General. Subject to earlier termination upon the occurrence of certain events
related to the termination of the Optionee’s employment as provided in Section
6(c) of the Plan, the Options granted hereunder shall expire on the seventh
(7th) annual anniversary of the Date of Grant, unless earlier exercised (such
seven year period, the “Option Term”). This Agreement does not constitute an
employment contract.

 

(b)

Death or Disability. If the Optionee's employment terminates by reason of the
Optionee’s total and permanent disability (as defined in any agreement between
the Optionee and the Company or, if no such agreement is in effect, as
determined by the Committee in its good faith discretion) or death, the Option
Shares shall vest in full as of the date of such termination of employment and
the Option shall remain exercisable for a period of one year thereafter,
regardless of the otherwise scheduled expiration of the Option Term.

 

(c)

Retirement. If the Optionee's employment terminates by reason of the Optionee’s
retirement (as defined below), the Option Shares shall continue vesting in
accordance with the schedule set forth in Section 4 of this Agreement and shall
remain exercisable for a period of three years following such date of
termination, but in no event following the expiration of the Option Term, in
each case, so long as the Optionee refrains from engaging in Harmful Conduct,
provided, however, that if the Optionee dies during such post-termination
exercise period, the Option shall remain exercisable with respect to the vested
Option Shares for no less than one year following the Optionee’s death,
regardless of the otherwise scheduled expiration of the Option Term. For
purposes of this

 

2

 

--------------------------------------------------------------------------------

 

Agreement, “retirement” shall mean any termination of the Optionee’s employment
where the sum of the Optionee’s age and service credit since January 1, 2000,
equals or exceeds 65.

 

(d)

Without Cause. If the Company terminates the Optionee’s employment other than
for Cause, a portion of the Option Shares shall vest as of the date of such
termination of employment equal to the product of (a) the total number of Option
Shares granted pursuant to this Agreement and (b) a fraction, the numerator of
which is the number of full months elapsed since the Date of Grant and the
denominator of which is 42. The Option shall remain exercisable with respect to
the vested Option Shares for a period of one year thereafter, but in no event
following the expiration of the Option Term, provided, however, that if the
Optionee dies during such post-termination exercise period, the Option Shares
shall remain exercisable for no less than one year following the Optionee’s
death, regardless of the otherwise scheduled expiration of the Option Term.

 

(e)

Cause. If the Company terminates the Optionee’s employment for Cause, the
unexercised portion of the Option Shares, whether vested or unvested, shall
terminate immediately and the Optionee shall have no right thereafter to
exercise any part of the Option Shares.

 

(f)

Voluntary Termination. If the Optionee terminates his or her employment
voluntarily and not for any of the reasons set forth above, the Option Shares,
to the extent vested on the date of termination of employment, shall remain
exercisable for 90 days following such termination of employment, provided,
however, that if the Optionee dies during such post-termination exercise period,
the Option shall remain exercisable with respected to vested Option Shares for
no less than one year following the Optionee’s death, regardless of the
otherwise scheduled expiration of the Option Term.

7.

Change in Control Provisions. In the event of a Change of Control:

 

(a)

If Option Is Assumed. If the Option is assumed or substituted for in connection
with a Change in Control, then, upon the termination of the Optionee’s
employment without cause during the 24-month period following such Change in
Control (i) the Option shall become fully vested and exercisable, and (ii) any
restrictions, payment conditions, and forfeiture conditions applicable to such
Option shall lapse.

 

(b)

If Option Is Not Assumed. If the Option is not assumed or substituted in
connection with a Change in Control, then upon the occurrence of the Change in
Control (i) the Option shall become fully vested and exercisable, and (ii) any
restrictions, payment conditions, and forfeiture conditions applicable to the
Option granted shall lapse.

 

(c)

Definition of Assumed or Substituted For For purposes of this Section 7, the
Option shall be considered assumed or substituted for if, following the Change
in Control, the Option remains subject to the same terms and conditions that
were applicable to the Option immediately prior to the Change in Control except
that the Option confers the right to purchase or receive, for each share subject
to the Option, the consideration (whether stock, cash or other securities or
property) received in the Change in Control by holders of shares of Stock for
each share of Stock held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the greatest number of holders of the outstanding shares).

 

3

 

--------------------------------------------------------------------------------

 

 

(d)

Discretionary Cashout. Notwithstanding any other provision of the Plan or this
Agreement, in the event of a Change in Control in which the consideration paid
to the holders of shares of Stock is solely cash, the Committee may, in its
discretion, provide that upon the occurrence of the Change in Control, the
Committee may, in its discretion, provide that the Option shall, upon the
occurrence of the Change in Control, be cancelled in exchange for a payment in
an amount equal to (i) the excess of the consideration paid per share of Stock
in the Change in Control over the exercise price per share of Stock subject to
the Option multiplied by (ii) the number of Shares granted under the Option that
have not been exercised at such time.

8.

Governing Law: This Agreement shall be governed by and construed under the
internal laws of the State of Nevada.

9.

Amendment: This Agreement may not be amended, terminated, suspended or otherwise
modified except in a written instrument duly executed by both parties.

10.

Entire Agreement: This Agreement (and the other writings incorporated by
reference herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.

 

EMPLOYERS HOLDINGS, INC.

 

OPTIONEE

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Douglas D. Dirks

 

 

[Insert Name of Optionee]

 

President and Chief Executive Officer

 

 

 

 

 

 

4

 

 